Per Curiam.

This matter was reconsidered upon the court’s own motion. Sometime after the publication of this court’s opinion in In re Application of Watson (1987), 31 Ohio St. 3d 220, 31 OBR 415, 509 N.E. 2d 1240, it came to the court’s attention that, regrettably, the information given to the court in its conference on May 26, 1987 that James E. Watson had not successfully met the requirements of a passing score in the February 1986 bar examination was incorrect. The correct information was, and is, that James E. Watson did successfully *344meet the requirements of a passing score on the bar examination administered to him in February 1986.
Prior to the court’s receipt of the inaccurate information regarding Watson’s bar examination score in its May 26 conference, the court had tentatively decided to enter an order providing that Watson would be admitted to the practice of law in the state of Ohio six months after the date of said order, upon the condition that there was no further showing that would adversely reflect on his character or fitness as determined by the Board of Commissioners on Character and Fitness.
Whereupon the court orders the following: (1) applicant James E. Watson may be admitted to the bar of Ohio on or after January 1, 1988 upon the condition that there is no further showing that would adversely reflect on his character or fitness as determined by the Board of Commissioners on Character and Fitness.
It is so ordered.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.